PER CURIAM.
Granted. Although relator has been released by motion for partial summary judgment, that judgment is not final and definitive and it remains subject to modification on appeal. Under these circumstances, the trial court did not err in finding relator had “a right related to or connected with the object of the pending action” for purposes of La.Code Civ. P. art. 1091. Accordingly, the judgment of the court of appeal is reversed, and the judgment of the trial court granting relator’s petition of intervention is reinstated.
REMANDED.